Title: Richard Söderström to James Monroe, 21 December 1813 (Abstract)
From: Söderström, Richard
To: Monroe, James


        § Richard Söderström to James Monroe. 21 December 1813, Washington. “Ever desirous of conforming myself to the regulations, which the President of the United States may be pleased to prescribe for the exercise of my official function, I have attended with due defference to your Verbel Communication of yesterday, Intimating that the President requir’d the revocation, within a Reasonable time, of all such Consular powers, as have been granted to Citizins of the United States, and upon which exequatures have been issued. To this requisition however embarrassing it must prove to my official arrangements, & what inconvenience it may produce in the Commercial and national Connections of Sweden with the Ports of the United States, I shall Certainly pay the most prompt Obedience. But in order to Justify myself with my superiors, in a matter of so much importance, I beg the favour of having it Consigned in writing, or an answer returned, whether it is herein Correctly recited.”
      